NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANI SAHAKYAN,                                   No.    19-71377

                Petitioner,                     Agency No. A206-911-900

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Ani Sahakyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Sahakyan experienced in Armenia, even considered cumulatively, did not rise to

the level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir.

2006) (detention, beating, and interrogation did not compel a finding of past

persecution); see also INS. v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (“To

reverse the BIA finding we must find that the evidence not only supports that

conclusion, but compels it[.]”); Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.

2003) (“Persecution ... is an extreme concept that does not include every sort of

treatment our society regards as offensive.” (citation and internal quotation marks

omitted)).

      Substantial evidence also supports the agency’s determination that Sahakyan

failed to establish a well-founded fear of future persecution. See Gu, 454 F.3d at

1022 (petitioner failed “to present compelling, objective evidence demonstrating a

well-founded fear of persecution”); see also Nagoulko, 333 F.3d at 1018

(possibility of future persecution “too speculative”).

      Thus, Sahakyan’s asylum claim fails.

      Because Sahakyan failed to establish eligibility for asylum, in this case, she

failed to establish eligibility for withholding of removal. See Zehatye, 453 F.3d at


                                          2                                     19-71377
1190.

        The temporary stay of removal remains in place until issuance of the

mandate.

        PETITION FOR REVIEW DENIED.




                                          3                                    19-71377